Circuit Court for Anne Arundel County
Case No. C-02-CV-16-002906
                                        IN THE COURT OF APPEALS OF MARYLAND
Argued: 10/18/16
                                                                  No. 50


                                                     September Term, 2016




                                             LINDA H. LAMONE et al.


                                                             v.


                                             IAN SCHLAKMAN et al.




                                             Barbera, C.J.
                                             Greene
                                             Adkins
                                             McDonald
                                             Watts
                                             Hotten
                                             Getty,

                                                                           JJ.




                                                      PER CURIAM ORDER




                                             Filed: October 18, 2016
LINDA H. LAMONE et al.                *                  IN THE

                                      *                  COURT OF APPEALS

                                      *                  OF MARYLAND

                                      *                  No. 50

IAN SCHLAKMAN et al.                  *                  September Term, 2016


                               PER CURIAM ORDER


      For reasons to be stated later in an opinion to be filed, it is this 18 th


day of October, 2016,


      ORDERED, by the Court of Appeals of Maryland, that the immediate stay


pending further review granted by this Court on September 23, 2016 be, and it


is hereby lifted, and it is further


      ORDERED, that the temporary restraining order entered by the Circuit Court


for Anne Arundel County be, and it is hereby, vacated and the case is remanded


to that Court with direction that the Court dismiss the complaint as


untimely filed.   Costs to be paid by the appellees.   Mandate to issue forthwith.




                                            /s/ Mary Ellen Barbera
                                                  Chief Judge